Case: 14-11196      Document: 00513118860         Page: 1    Date Filed: 07/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 14-11196                                FILED
                                  Summary Calendar                          July 16, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTURO PACHECO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:13-CR-157


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Arturo Pacheco was convicted of being a felon in possession of a firearm
and possessing cocaine with intent to distribute in violation of 18 U.S.C.
§§ 922(g)(1), 942(a)(2) and 21 U.S.C. § 841(a)(1), (b)(1)(c). Pacheco appeals his
97-month, within-guidelines sentence. He argues that the district court erred
in applying a four-level enhancement pursuant to U.S.S.G. § 2K2.1(b)(1)(B),
based on the 11 firearms seized from his residence in two separate searches,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11196      Document: 00513118860     Page: 2   Date Filed: 07/16/2015


                                   No. 14-11196

one in December 2011, and one in February 2012, and in applying a two-level
enhancement pursuant to U.S.S.G. § 2K2.1(b)(4)(A), because stolen firearms
were among the firearms seized during the December 2011 search. Pacheco
asserts that those enhancements were based on unrelated incidents and that
the stolen firearms were not part of the conduct that led to his convictions.
         Pacheco’s argument that the district court erred in applying the
sentencing enhancements raises a claim of procedural error. See Gall v. United
States, 552 U.S. 38, 51 (2007). In determining whether the district court
committed procedural error, we generally review the application and
interpretation of the Guidelines de novo and review factual findings for clear
error.    United States v. Zapata-Lara, 615 F.3d 388, 390 (5th Cir. 2010).
However, where the appellant failed to object in the district court to the
procedural error, this court reviews the procedural reasonableness of the
sentence for plain error. See United States v. Dominguez-Alvarado, 695 F.3d
324, 327-28 (5th Cir. 2012).
         In this case, Pacheco filed no objections to the presentence report and
further affirmed at sentencing that he decided, after careful consideration, not
to file any objections because the case law was not favorable to him. Instead,
he argued that the district court should consider the circumstances
surrounding the relevant conduct determination and use its discretion to
determine an appropriate sentence.
         We do not resolve whether Pacheco’s statements were sufficient to
preserve the issue he raises on appeal because, even if the error was preserved,
Pacheco has shown no error at all regarding the application of the
enhancements. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir.
2008). Pacheco’s admitted possession of the firearms was relevant to his felon-
in-possession conduct, notwithstanding the origin of the weapons or the fact



                                        2
    Case: 14-11196    Document: 00513118860     Page: 3   Date Filed: 07/16/2015


                                 No. 14-11196

that the weapons were seized on different occasions. See, e.g., United States v.
Brummett, 355 F.3d 343, 344-45 (5th Cir. 2003). Only two months elapsed
between the two searches. During both searches, weapons and ammunition
were found in Pacheco’s home, and Pacheco was, at the time of both searches,
a convicted felon. We find no reversible error with the application of the
enhancements.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       3